Citation Nr: 0624111	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-23 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for 
onychomycosis.

4.  Entitlement to service connection for organic heart 
disease with myocardial infarction.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for a mental disorder, 
including as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977, and from June 1979 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for heart disease and gout, and 
granted service connection for and assigned a compensable 
rating for onychomycosis, in an April 1998 rating decision.  
The RO denied an increased rating for bilateral hearing loss 
and sinusitis in an August 2002 rating decision.  The RO 
denied service connection for a mental disorder, on a direct 
and secondary basis, in a March 2004 rating decision.  The 
veteran has perfected appeals of these issues.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level "I" 
hearing bilaterally.  

2.  Sinusitis does not produce one or two incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  

3.  Onychomycosis does not involve at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent 
of the exposed area affected, and intermittent therapy such 
as corticosteroids or other immunosuppressive drugs have not 
been required for a total duration of less than six weeks 
during the past 12-month period; at no time was there 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  

4.  There is no competent evidence of current organic heart 
disease with myocardial infarction which is the result of a 
disease or injury incurred in service.  

5.  There is no competent evidence of current gout which is 
the result of a disease or injury incurred in service.  

6.  There is no competent evidence of current mental disorder 
which is the result of a disease or injury incurred in 
service or that is proximately due to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

2.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6511 (2005).

3.  The criteria for an initial compensable rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7813 (2001), 4.118, Diagnostic Code 7813 (2005).

4.  The veteran is not entitled to service connection for 
organic heart disease with myocardial infarction.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

5.  The veteran is not entitled to service connection for 
gout.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).

6.  The veteran is not entitled to service connection for a 
mental disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      
A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to issues 3, 4 and 5, since the initial adjudication 
preceded the enactment of the VCAA in 2000, the VCAA notice 
by letter, dated in June 2003, obviously came after the 
adjudication and did not comply with the requirement that the 
notice must precede the adjudication.  As to issues 1 and 2, 
the RO did not send out a VCAA letter prior to the initial 
adjudication of these claims in August 2002.  However the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of these claims as he had the 
opportunity to submit additional argument and evidence.  The 
claims were then readjudicated following the notice as 
evidenced by the supplemental statements of the case (SSOC's) 
in September 2003, March 2004, August 2004 and June 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  The RO 
did send out pre-decisional notice with regard to issue 6 in 
January 2004.  

As for the content, the notices included the type of evidence 
needed to substantiate the claims for service connection, 
namely, that the disabilities were related to service, as 
well as the claims for increase, namely, that the 
disabilities were worse.  The veteran was informed that VA 
would obtain VA records and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claims for increase, that is, the date of receipt of the 
claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of the disability is the issue 
on appeal as to the first three issues, and is only a 
potential issue as to the other three issues, the notice, 
pertaining to the degree of disability, was contained in the 
statement of the case as required by 38 U.S.C.A. § 7105(d).  
Any defect with respect to the notice of degree of disability 
assignable under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records, and 
the veteran has been afforded several VA examinations.  The 
veteran had two periods of service, and the service 
department and VA have verified in a 2004 inquiry to the 
National Personnel Records Center that additional records for 
the first period of service are not available.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 

B.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. §§ 4.1, 4.41.  

When an appeal arises from a claim for increase, as opposed 
to following an initial claim, the present level of the 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the appellant's claim is 
to be considered.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  See 67 Fed. Reg. 49,590-99 
(2002).  The veteran was advised of both the former and the 
current rating criteria in a September 2003 SSOC.

Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.85, 
Diagnostic Code (Code) 6100 as noncompensable.  Service 
connection was granted in a November 1997 rating decision.  
The claim for increase was denied in August 2002. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.

VA audiology examination report of May 2002 shows pure tone 
thresholds, in decibels, as follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 25 25 35 80; 
Left ear: xx 15 25 55 75.

The puretone average in the right ear was 41.  The puretone 
average in the left ear was 43.  The Maryland CNC speech 
recognition score was 96 in the right ear and 94 in the left 
ear.  The otologic examination was unremarkable.  Diagnosis 
was bilateral sensorineural hearing loss.  

A VA audiological examination was conducted in July 2003.  At 
that time, otologic examination was unremarkable, and the 
pure tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 25 25 35 70; 
Left ear: xx 20 20 40 70.

The puretone average in the right ear was 39.  The puretone 
average in the left ear was 38.  The Maryland CNC speech 
recognition score was 94 percent bilaterally.  

VA audiology clinic records show that the veteran has been 
evaluated extensively for complaints of tinnitus.  He was 
issued an amplified telephone in August 2004.  Tinnitus 
retraining therapy conducted in September 2004 showed speech 
discrimination at 100 percent on the left and between 95 and 
96 percent on the right.  The audiological testing conducted 
was primarily for evaluation of tinnitus and did not indicate 
complaints of worsening hearing.  

The findings from the VA examinations show Level I hearing 
for both ears.  38 C.F.R. § 4.85 Table VI (2005).  Applying 
the findings from these examinations to the Table in the 
Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss at any relevant time.  38 C.F.R. § 4.85 Table 
VII (2005).

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss.  
However, the veteran did not complain of any ear 
symptomatology during the VA examinations.  The examination 
reports specifically indicate normal otologic findings.  
Service connection is in effect for tinnitus, and that issue 
is not on appeal.  Accordingly, there is no basis for the 
assignment of an increased or separate evaluation, based on 
ear symptomatology.

The Board has considered the veteran's representative's 
argument that the September 2004 tinnitus evaluation was 
inadequate for rating purposes.  The Board notes that was not 
a compensation examination but rather was treatment of the 
veteran's service-connected condition, tinnitus.  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under VA regulations.  See Lendenmann, 3 
Vet. App. 349.  The Board appreciates the sincere opinions of 
the veteran.  However, the Board is obligated to apply the 
facts of record to the governing law.  In view of the 
foregoing, based upon the audiometric evaluation findings of 
record, the veteran is not entitled to a compensable rating 
for bilateral hearing loss.  The preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

Sinusitis

The veteran's service-connected sinusitis is rated under 38 
C.F.R. § 4.97, Diagnostic Code 6511.  Service connection was 
granted in a November 1997 rating decision.  The claim for 
increase was denied in August 2002.  A 10 percent disability 
rating is for application when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  This regulation further provides in a 
note that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that a 
compensable or 10 percent disability rating is not warranted.  
The assignment of a 10 percent rating requires that the 
veteran meet one of two alternative sets of symptoms: one or 
two incapacitating episodes per year of sinusitis as 
described above, or; more than three to six non-
incapacitating episodes per year of sinusitis as described 
above.  Neither the extensive VA treatment records dated 
through 2005, nor the VA examination reports, dated in May 
2002 or July 2003, reflect that this is the case.  The record 
shows the veteran treats his symptoms with non-prescription 
medications.  He describes post nasal drip and interference 
with breathing through his nostrils along with purulent 
discharge.  X-rays of the sinuses have been normal.  He had 
one episode of treatment of the condition with antibiotics in 
August 2003.  Moreover, although the medical evidence shows 
that the veteran currently suffers from reportedly bothersome 
but non-incapacitating sinusitis accompanied by nasal drip, 
there is no evidence of nasal pain or tenderness, purulent 
discharge, or crusting on examinations or in treatment 
records.  Thus, as the medical evidence fails to show that 
the veteran suffers from three to six non-incapacitating 
episodes per year of sinusitis with the necessary symptoms, 
or one or two incapacitating episodes per year of sinusitis, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable disability rating for 
sinusitis.

Onychomycosis

This claim is on appeal from an April 1998 rating decision 
that granted service connection for onychomycosis.  The RO 
evaluated the veteran's skin disorder as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
That code in turn is rated pursuant to Diagnostic Code 7806, 
for eczema.  Prior to August 30, 2002, eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warranted a noncompensable evaluation.  
A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Following the revisions to the criteria for evaluating skin 
disorders, a zero percent rating is now warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating requires dermatitis or eczema of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Alternatively, the dermatitis can 
be rated under Diagnostic Codes 7800, 7801, 7802, 7803, or 
7804, or 7805, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2005).

A. Former rating criteria

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's onychomycosis.  VA treatment 
reports, and the examination reports, consistently show the 
veteran's feet are affected in a minimal way.  Examination 
following service showed toenails were discolored and 
dystrophic.  The plantar skin had diffuse hypekeratosis with 
islands of bare pink epidermis.  The skin was moist with a 
mild pungent odor.  

VA examination of the feet performed in July 2003 reflects 
noncompensable findings.  Specifically, the toenails of the 
great toe bilaterally and the second toe of the right foot 
appeared brittle, thickened and discolored.  There have been 
no additional findings which would demonstrate that the 
veteran meets the criteria for a compensable rating.  There 
was otherwise no suggestion of any exfoliation, exudation, or 
itching.  In addition, the veteran's disorder affects only a 
small, non-exposed area.  VA treatment records dated through 
2005 are wholly consistent with this examination.  As the 
above findings fail to show that the condition involves 
exfoliation, exudation or itching of an exposed surface or 
extensive area, a compensable rating under the old rating 
criteria cannot be assigned.

B. Current rating criteria

Review of the evidence on file since August 30, 2002, shows 
that the veteran's dermatophytosis involves a non-exposed 
area, and substantially less than five percent of the entire 
body.  The great toes and another toe are involved.  
Moreover, the veteran has denied using any medication for the 
onychomycosis, as reported in his July 2003 examination.  
There otherwise is no suggestion in the record that he uses 
systemic therapy for his condition.  He does not contend that 
his skin disorder affects the functioning of either foot in 
any way, and none of the evidence otherwise suggests any 
impairment of foot or toe function.  

In short, the evidence does not show that any onychomycosis 
affects an appropriately large area, that requires any 
systemic therapy, or that it otherwise affects functioning in 
either foot.  The Board consequently finds that the 
preponderance of the evidence is against the claim, and that 
a compensable evaluation for onychomycosis under Diagnostic 
Codes 7805 or 7806 (or any other code) since August 30, 2002 
is not warranted.

Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The VA 
examination findings persuasively demonstrate that the 
schedular ratings assigned are adequate in this case.  The 
veteran reported employment at Wal-Mart during a recent VA 
examination in 2003 and noted the same in treatment in 2004.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321 is not warranted.  

C.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including certain forms of heart disease and mental 
disorders, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service medical records show that the veteran had no 
diagnosis of disease of the heart, gout or mental disorder.  
Medical examinations performed in service do not indicate any 
of these disorders were present.  Additionally, the veteran's 
military retirement physical examination did not contain 
references to these disorders.  The veteran did report 
excessive worry and feeling depressed when going to sleep but 
no nervous trouble.  The complaints were noted but no 
diagnosis was shown.  

The veteran had two periods of service, and in 2004 the 
service department and VA verified that there are no 
additional records for the first period of service.  

The veteran's claims for service connection for a heart 
disorder and gout, were denied in April 1998.  The claim for 
mental disorder was filed later and was denied in March 2004.  

Heart disease with myocardial infarction

Service medical records do show the veteran had elevated 
cholesterol readings in service.  Referral to a cardiology 
evaluation in preparation for separation revealed normal EKG 
and no symptoms.  The impression as normal exercise response 
with no EKG evidence of ischemia or arrhythmias.  VA 
examination in March 1996 revealed mild hyperlipidemia and a 
cholesterol reading of 239.  An October 1997 thallium stress 
test was reported as equivocal and later interpreted as 
showing a myocardial infarction occurring prior to the test 
in September or October 1997.  Treatment records since that 
time show organic heart disease with myocardial infarction.  
In September 1999, a VA examiner examined the veteran without 
benefit of claims folder review concluded that the veteran 
had a heart attack that was related to his noted high 
cholesterol in service.  The examiner stated that he held 
this opinion despite the fact that there was no record of the 
date the veteran had the myocardial infarction.  

While a review of the record shows that a heart condition 
exists following service, with the earliest documented 
manifestation of such a disorder being in September 1997, 
over a year following service, there is no competent medical 
evidence which demonstrates that a heart disorder is related 
to service.  The veteran has testified that he was diagnosed 
with heart disease in 1997, a little over a year after 
retirement from service.  Moreover, although the examiner in 
1999 did note the cholesterol reading in service as a 
predisposing factor, elevated laboratory results are not a 
disorder for which service connection may be established.  
The Board does not dispute that the veteran had elevated 
cholesterol in service, or that this may be a predisposing 
factor to heart disease.  However, the cholesterol reading 
does not equate to a finding of heart disease in service or 
within a presumptive period, nor did the examiner actually 
state that heart disease was present in service, or that it 
was related to service.  The examiner merely stated that the 
veteran had predisposing elevated cholesterol in service.  

While the veteran is competent to describe the symptoms that 
he experienced, his statements are without significant 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current disability, 
and that a relationship exists between the disability, first 
manifested over a year after service, and his service, cannot 
serve to reasonably substantiate that the disability for 
which the veteran claims service connection was incurred in 
or aggravated by service.  In the absence of medical evidence 
establishing a relationship between heart disease and 
service, the preponderance of the evidence is against the 
claim of service connection for such disability.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

Gout

The veteran's claim for service connection for gout was 
denied in April 1998.  Service medical records show no 
findings of gout or high uric levels.  VA examination in 
October 1996 revealed elevated levels of uric acid, with a 
diagnosis of gout.  Thus, gout was first shown after service.  

The only evidence of a relationship between the service and 
gout, first documented in the year following service, is the 
veteran's contentions.  Gout is not a presumptive disease 
under 38 C.F.R. §§ 3.307, 3.309, for which service connection 
may be allowed simply if it manifests in the year following 
service.  No medical professional has indicated there is a 
relationship between gout and service.  There was no 
continuity of symptomatology.  The actual medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that he has gout related to his 
service cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  All of the probative medical evidence 
is against his theory.  In the absence of medical evidence 
establishing a relationship between gout and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

Mental disorder

Post service VA medical records show no psychiatric findings 
until several years following service.  VA examination in 
1996 showed no mental disorder.  In 2002, he reported 
depression related to trouble with his daughter.  In 
September 2002 there was a diagnosis of Depression.  He noted 
in 2003 that medication was helping him with anxiety spells 
and he was able to work at Wal-Mart.  Several notations in 
the treatment records reflect that the depression was related 
to family troubles.  There is no indication in the record 
that any mental problem is due to service.  

Medical records in service show no mental disorder.  Medical 
records after service fail to disclose an actual diagnosed 
mental disorder within a presumptive one year period 
following service.  No health care professional has related 
any mental disorder to service or to a service-connected 
disorder.  Thus, contrary to the veteran's contention that he 
has this condition that is related to his service or a 
service-connected disorder, there is no competent, medical 
evidence of such a relationship.  The only evidence of this 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  While the veteran is competent 
to describe the symptoms that he experienced, his statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief that he has a current 
mental disorder related to service or to a service-connected 
disorder, cannot serve to prove that this disability, even if 
present, had its onset during active service or would be 
related to any in-service disease or service-connected 
disorder.  

In the absence of medical evidence establishing current 
disability related to active service or a service-connected 
disorder, the preponderance of the evidence is against the 
claim for service connection for a mental disorder.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

A compensable rating for bilateral hearing loss is denied.  

A compensable rating for sinusitis is denied.  

A compensable rating for onychomycosis is denied.  

Service connection for organic heart disease with myocardial 
infarction is denied.  

Service connection for gout is denied.  

Service connection for a mental disorder is denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


